Scott, Judge,
dissenting. I do not regard a sale in partition as being similar to a sale on a judgment at law. A sale under an execution is always considered as in invitum. Not so with a sale in partition; but it is a kind of sale by the parties themselves. A sale by partition is becoming in this state a usual mode of conveyance ; and if it should be treated as a sale under a judgment, at which the rule caveat emptor applies, our courts will be made cloaks for many fraudulent contrivances to deceive innocent purchasers. When a title to land has been investigated by a court, and an order for its sale has been made, it is supposed, as the courts would not be made, instruments of fraud, that the parties to the suit in partition have title to the land which is ordered to be sold. Courts should not make partition nor order sales unless they are satisfied that there is a title in those who are seeking its assistance. If it is established that the rule caveat emptor applies to sales in partition, speculators will be emboldened to seek a sale in partition of any tract of land they fancy, in the hope they may entrap the unwary. In judicial sales the courts will relieve purchasers against encumbrancers and defects in title; and why should this form of sale, which is becoming so common and which may so readily be perverted to purposes of fraud, be made an exception ? In the case of Smith v. Brittain, 3 Ired. Eq. 347, it was held that a sale by a clerk and master, under a bill praying the sale of land for partition, is but a mode of sale by the parties themselves. It is not merely a sale by the law, in invitum, of such interests *576as the parties bare or may have — in which the rule is, caveat empbor — but professes to be a sale of a particular interest stated in the pleadings to be vested in the parties, and to be disposed of for the purpose of partition only. If a purchaser pays his money on a master’s sale, and discovers a defect in the title at any time before a conveyance executed, he may recover it back. So in the case of Jackson v. Edwards, 22 Wend. 509, the court, speaking of a sale in partition, says: “ Although these chancery sales are not made with warranty, it is the established course of practice of the court, whenever any objection is taken, if not in all cases, to refer it to a master to ascertain and report whether a good title can be made to a purchaser.”
The case of Owsley et al. v. Smith’s heirs, 14 Mo. 153, has not been overlooked by me.